DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: Applicant’s Request for Continued Examination filed June 29, 2022 and Amendment filed May 24, 2022.

Claims 1-18 and 26 are pending in the application.  Claims 1, 10, and 26 are independent claims.

Response to Arguments
Applicant’s amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments to the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application No. 6,981,849 B2 to Kim et al. (referred to hereafter as “Kim”) in view of U.S. Published Patent Application No. 20170062496 A1 to Lai et al. (referred to hereafter as “Lai”).

Regarding claim 1, Kim teaches an integrated circuit assembly {Figure 5}, comprising: a first silicon die {102} comprising a device side {206} and a backside {204} opposite the device side; a second silicon die {212} comprising a plurality of fluidly accessible channels {“microchannels” (column 4, line 58)} therein; and a dielectric interface {214} wherein silicon of the second silicon die {212} is vertically between each of the plurality of fluidly accessible channels {“micro-channels” (column 4, line 58)} and the dielectric interface {214}, and wherein a semiconductor material is vertically over and exposed to each of the fluidly accessible channels. 
Kim does not appear to explicitly state that the dielectric interface 214 directly couples the first and second dies.  However, Kim does teach that “other bonding techniques may be used” (column 5, lines 53-54).  Lai shows another bonding technique for bonding a stack of dies using “dielectric-to-dielectric bonding (e.g., oxide-to-oxide bonding)” (Lai paragraph [0012]).  It would have been obvious to one of ordinary skill in the art to substitute the Lai dielectric-to-dielectric bonding technique for the Kim bonding technique as Kim teaches that “other bonding techniques may be used.”
 Regarding claim 3 (that depends from claim 1), Lai teaches the dielectric interface comprises a seam therein {“dielectric-to-dielectric bonding (e.g., oxide-to-oxide bonding)” (Lai paragraph [0012]); such bonding will produce a seam between the dielectric layers} . Regarding claim 10, Kim teaches an integrated circuit assembly {Figure 5} comprising: at least one package comprising: a first silicon die {102} comprising a device side {206} and a backside {204} opposite the device side; a second silicon die {212} coupled line 58)} therein and a fluid inlet {see the inlets/outlets in Figure 4} operable to deliver a fluid to the plurality of channels and a fluid outlet {see the inlets/outlets in Figure 4}; wherein silicon of the second silicon die is vertically between each of the plurality of channels and the dielectric interface {214} and a package substrate {246} coupled to the device side of the first silicon die. 
Kim does not appear to explicitly state that the dielectric interface 214 directly couples the first and second dies.  However, Kim does teach that “other bonding techniques may be used” (column 5, lines 53-54).  Lai shows another bonding technique for bonding a stack of dies using “dielectric-to-dielectric bonding (e.g., oxide-to-oxide bonding)” (Lai paragraph [0012]).  It would have been obvious to one of ordinary skill in the art to substitute the Lai dielectric-to-dielectric bonding technique for the Kim bonding technique as Kim teaches that “other bonding techniques may be used.”

Regarding claim 12 (that depends from claim 10), Lai teaches the dielectric interface comprises a seam therein {“dielectric-to-dielectric bonding (e.g., oxide-to-oxide bonding)” (Lai paragraph [0012]); such bonding will produce a seam between the dielectric layers} . 
Claims 2, 4-7, and 11 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view Lai and further in view of U.S. Published Patent Application No. 20140001642 A1 to Sadaka (referred to hereafter as “Sadaka”).

Regarding claim 2 (that depends from claim 1), Lai does not explicitly state that the oxides of the oxide-to-oxide (Lai paragraph [0012]) dielectric interface comprises a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx).  Sadaka shows that it was known to have a dielectric interface {104} comprise a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {Sadaka paragraph [0063]}.  It would have been obvious to use such oxides for the Lai oxides.

Regarding claim 4 (that depends from claim 1), Lai teaches the dielectric interface is a bilayer {“dielectric-to-dielectric bonding (e.g., oxide-to-oxide bonding)” (Lai paragraph [0012])}.  Lai does not explicitly state that the bilayer has a first layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx), and having a second layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx). Sadaka teaches the dielectric interface is a bilayer having a first layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx), and having a second layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {“additional dielectric;” “similar or identical” (paragraph [0068])}. 
Regarding claim 5 (that depends from claim 4), Lai teaches the first layer and the second layer of the bilayer have a same composition {“oxide-to-oxide bonding” (Lai paragraph [0012])}Regarding claim 6 (that depends from claim 4), Sadaka teaches the first layer and the second layer of the bilayer have a different composition {“additional dielectric;” “similar” (paragraph [0068])}.Regarding claim 7 (that depends from claim 4), Sadaka teaches at least one of the first layer or the second layer of the bilayer comprises silicon oxide (SiOx) {“silicon oxide” (paragraph [0068])} having a plurality of nanovoids {“fluidic microchannels” (paragraph [0068])} therein. 
Regarding claim 11 (that depends from claim 10), Lai does not explicitly state that the oxides of the oxide-to-oxide (Lai paragraph [0012]) dielectric interface comprises a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx).  Sadaka shows that it was known to have a dielectric interface {104} comprise a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {Sadaka paragraph [0063]}.  It would have been obvious to use such oxides for the Lai oxides.

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Lai and further in view of U.S. Patent No. 9,313,921 B2 to Brunschwiler to et al. (referred to hereafter as “Brunschwiler”).

Regarding claim 8 (that depends from claim 1), Kim does not appear to explicitly teach a lid disposed on the second silicon die, the lid comprising an area dimension that covers an area comprising the channels.  Brunschwiler shows that it was known to provide a lid {Brunschwiler 130} disposed on the second silicon die {one or Brunschwiler 122}, the lid comprising an area dimension that covers an area comprising the channels {124}.  It would have been obvious to one of ordinary skill in the art to provide such a lid on the Kim device in order to provide two-phase cooling to the Kim device. Regarding claim 9 (that depends from claim 8), Brunschwiler teaches the lid {Brunschwiler 130} comprises a fluid inlet {Brunschwiler 136} and a fluid outlet {Brunschwiler 134}. 
Regarding claim 13 (that depends from claim 10), Kim does not appear to explicitly teach the at least one package further comprises a lid disposed on the second silicon die, the lid comprising an area dimension that covers an area comprising the channels.  Brunschwiler shows that it was known to provide a lid {Brunschwiler 130} disposed on the second silicon die {one or Brunschwiler 122}, the lid comprising an area dimension that covers an area comprising the channels {124}.  It would have been obvious to one of ordinary skill in the art to provide such a lid on the Kim device in order to provide two-phase cooling to the Kim device.
Regarding claim 14 (that depends from claim 13), Brunschwiler teaches the lid {Brunschwiler 130} comprises the fluid inlet {Brunschwiler 136} and the fluid outlet {Brunschwiler 134}. 
Claims 15-17 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Lai and further in view of U.S. Published Patent Application No. 20190371705 A1 to Yamauchi to et al. (referred to hereafter as “Yamauchi”)

Regarding claim 15 (that depends from claim 10), Kim does not appear to explicitly teach a mold compound on the package substrate and laterally surrounding the first silicon die.  Yamauchi shows that it was known to provide a mold compound {Yamauchi 30} surrounding a die {Yamauchi 20}}.  It would have been obvious to one of ordinary skill in the art to provide such a molding compound on the Kim device in order to provide protection to the Kim device.

 Regarding claim 16 (that depends from claim 15), with the combination of the Yamauchi mold and the Kim dielectric, it would be expected by one of ordinary skill in the art that the dielectric interface would be further on the mold compound. Regarding claim 17 (that depends from claim 15), Yamauchi teaches the mold compound {Yamauchi 30} has concave regions {the concave regions adjacent 25} therein. 

Allowable Subject Matter

Claim 26 is allowable.
  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 26 and claim 18 (that depends from claim 17), the art of record does not show the integrated circuit assembly as defined in the allowable claims and further where the dielectric interface is further in the concave regions of the mold compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826